Exhibit 10.1

 

[g56881kaimage002.gif]

 

STOCK PURCHASE AGREEMENT

 

 

BY AND BETWEEN

 

 

BLUE WIRELESS & DATA, INC.

 

AND

 

GREG MARTIN and STEVEN BENAVIDES

 

FOR

 

DSG TECHNOLOGY, INC. d/b/a PANABAND

 

 

MARCH 15, 2005

 

 

 

Initials:

 

 

 

 

1

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

Date:

 

March 15, 2005

 

 

 

Sellers:

 

GREG MARTIN

 

 

6032 Canvas Back Dr., Frisco, TX 75034

 

 

fax: (214) 853-5538

 

 

 

 

 

STEVEN BENAVIDES

 

 

1740 Elmhurst Ct., Prosper, TX 75078

 

 

fax: (214) 853-5538

 

 

 

Buyer:

 

BLUE WIRELESS & DATA, INC.

 

 

3001 Knox St., Suite 401, Dallas, TX 75205

 

 

Contact: John W. Mills, III, COO

 

 

 

Company:

 

DSG TECHNOLOGY, INC. d/b/a PANABAND

 

 

4760 Preston Road, Suite 244-272, Frisco, Texas 75034

 

 

 

Interest:

 

100% of the equity ownership of Company, its capital accounts, all rights

 

 

represented by such equity interests, and all goodwill associated therewith.

 

 

 

Consideration:

 

The “Consideration” shall be inclusive of all of the following:

 

 

 

 

 

1.

A Convertible Debenture in the principal amount of $1,000,000, which is attached
hereto as Exhibit 1; and

 

 

2.

A Secured Promissory Note in the principal amount of $445,092, secured by a
Stock Pledge Agreement, both of which are attached hereto as Exhibit 2.

 

Recitals

WHEREAS:

 

A.    The Company is engaged in the provision of broadband wireless Internet
service.

B.    Sellers are the sole shareholders of the Company.

C.    Buyer wishes to pay Sellers the Consideration for the purchase of the
Interest, and upon the terms and subject to the conditions set forth in this
Agreement.

D.    Sellers wish to sell Buyer the Interest in exchange for the Consideration,
and upon the terms and subject to the conditions set forth in this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, and covenants hereinafter set forth, and for other
good and valuable consideration, including the Consideration as herein defined,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

1.             Sale and Purchase.  Subject to the terms and conditions herein
set forth, and in reliance upon the representations, warranties and covenants
contained herein, Buyer agrees to purchase the Interest from Sellers, and
Sellers agree to sell the Interest to Buyer.

 

2.             Purchase Price.   The purchase price for the Interest shall be
the issuance and delivery of the Consideration to Sellers.

 

3.             Closing.  Closing of the transaction contemplated herein (the
“Closing”) shall take place at the offices of Buyer at 3001 Knox Street, Suite
401 in Dallas, Texas, at 3:00 P.M. on March     ,

 

2

--------------------------------------------------------------------------------


 

2005, or at such other place, time and date as the parties may mutually agree in
writing.  (The date on which the Closing is held shall be referred to in this
Agreement as the “Closing Date.”).

 

a.     On or before the Closing, Seller shall deliver to Buyer:

 

i.              Fully executed Bill of Sale and Capital Lease Agreement (Exhibit
3);

 

ii.             Fully executed Confidentiality and Non-Compete Agreements
(Exhibit 4);

 

iii.            All of the Company’s books of account and business records;
including all tangible and intangible assets listed in the Exhibits to this
Agreement, including but not limited to all passwords, access codes and keys.

 

iv.            The written resignations of all officers, directors and managers
of the Company; and

 

v.             All of Seller’s stock or membership certificates (if any exist)
in the Company, as may be referenced in Exhibit 16 hereto.

 

b.     At the Closing, Buyer shall deliver to Seller:

 

i.              Fully executed Bill of Sale and Capital Lease Agreement (Exhibit
3);

 

ii.             Fully executed Convertible Debenture (Exhibit 1);

 

iii.            Fully executed Secured Promissory Note (Exhibit 2); and

 

iv.            Cashier’s Check in the amount of $37,091.00, as the first payment
under the Secured Promissory Note.

 

4.             Allocation of Purchase Price.  The parties agree that the
purchase price shall be allocated as set forth in the Exhibits hereto and that
the allocation shall be used by the parties in reporting the transaction
contemplated by this Agreement for federal and tax purposes.

 

5.             Assumption of Debts.  Buyer shall assume on the Closing Date all
duties and obligations of the Company pursuant to the contracts, agreements,
leases, and payables described in the Exhibits hereto.  For any taxes due and
payable as of the Closing Date, Seller shall provide Buyer, at closing with
checks made out to the appropriate taxing authorities sufficient to fully pay
all such tax obligations.  Thus, subject to Buyer delivering those checks to the
appropriate taxing authorities, Seller attests that there are no other taxes
payable as to the Company as of the Closing Date.

 

6.             Representations and Warranties of Sellers.  Sellers hereby
represent and warrant to Buyer that:

 

a.     Sellers own all of the issued and outstanding equity ownership interests
in the Company.

 

b.     Sellers are the sole and exclusive legal and beneficial owners of the
Interest, free and clear of any and all liens, claims, and encumbrances, with
full power to transfer the same as contemplated herein.

 

c.     The Company is a lawful corporation, validly existing and in good
standing under the laws of the State of Texas.  To the best of Sellers’
knowledge, there are no pending

 

3

--------------------------------------------------------------------------------


 

actions or proceedings (i) to limit or impair the Sellers’ or the Company’s
power to engage in business or (ii) to dissolve the Company.

 

d.     Sellers and/or the Company are not party to or bound by any contract,
promissory note, agreement, commitment, or obligation, creating or securing
indebtedness, obligations, or liabilities, a breach or default of which would be
triggered by Sellers’ execution and delivery of this Agreement.

 

e.     Seller and the Company each has full power and authority to execute,
deliver, and/or consummate this Agreement, subject to the conditions to Closing
set forth in this Agreement. All reports and returns required to be filed by
each with any government and regulatory agency with respect to this transaction
have been properly filed. Except as otherwise disclosed in this Agreement, no
notice to or approval by any other person, firm, or entity, including
governmental authorities, is required of Seller or Company to consummate the
transaction contemplated by this Agreement.

 

f.      No representations, warranty, or covenant made to Buyer in this
Agreement nor any document, certificate, exhibit, or other information given or
delivered to Buyer pursuant to this Agreement contains or will contain any
untrue statement of a material fact, or omits or will omit a material fact
necessary to make the statements contained in this Agreement or the matters
disclosed in the related documents, certificates, information, or exhibits not
misleading.

 

g.     The Company will not enter into any new contracts or agreements between
the date of this Agreement and the Closing, except in the ordinary course of
business.

 

h.     The Company is not in default or in violation of any law; regulation;
court order; or order of any federal, state, municipal, foreign, or other
government department, board, bureau, agency, or instrumentality, wherever
located, that would materially adversely affect its business or future
prospects.

 

i.      The records and statements of the Company attached in the Exhibits
hereto represent an accurate estimate of the Company’s current financial and
legal condition.  Specifically, there are no liens, debts or claims against any
of the properties and assets of the Company besides those listed in the Exhibits
hereto.  Furthermore, regarding the Exhibits, Sellers make the following
additional representations and warranties:

 

i.              Intangible Assets Exhibits 5 and 6 hereto comprise a true and
complete list of all intangible assets, including all domain and trade names of
the Company, other than those specifically referred to elsewhere in this
Agreement, and the location of evidences of title to such intangible assets.

 

ii.             Fixed Assets   Exhibit 7 hereto is a true and complete list of
all Fixed Assets (including all Furniture, Fixtures, Equipment and Supplies) of
the Company.  The Company has good and marketable title to all of its assets and
properties, tangible and intangible, which are material to the Company’s
business and future prospects. All of these assets and properties constitute all
of the assets and interests in assets that are used in the Company’s business. 
Except as listed in the Exhibits hereto, all of these assets are free and clear
of mortgages, liens, pledges, charges, encumbrances, equities, claims,
covenants, conditions, and restrictions. All tangible personal property of the
Company is in good operating condition and repair, ordinary wear and tear
excepted.

 

4

--------------------------------------------------------------------------------


 

iii.            Inventories   Exhibit 8 hereto comprises a true and complete
list of all inventories of the Company.  All inventories owned by the Company
consist of items of a quality and quantity usable and saleable in the ordinary
course of business by the Company and are of the stated value on the schedule
provided in said Exhibit. All items included in the Inventories are the property
of the Company.  No items included in the Inventories have been pledged as
collateral or are held by the Company on consignment from others.  All of the
Inventories are substantially free of defects.

 

iv.            Customer Lists   Exhibit 9 attached to this Agreement is a
correct and current list of all active customers of the Company together with
summaries of the customers’ rate plans and contract lengths.  Except as
indicated in said Exhibit, neither the Company nor Sellers have information or
is aware of any facts indicating that any of these customers intend to cease
doing business with the Company or to materially alter the amount of the
business that they are presently doing with the Company.

 

v.             Receivables and Payables Exhibit 10 hereto contains a true and
correct list of all accounts receivable, notes receivable, accounts payable and
notes payable of the Company.  All listed accounts and notes receivable of the
Company, exclusive of any amount noted in said Exhibit as bad debt reserves on
the books of the Company, are bona fide receivables, arose in the ordinary
course of business by the Company, and require no further performance by the
Company.  No material objection, claim, or offset has been made regarding the
receivables and the receivables are current and collectible in the normal course
of business without resort to litigation or the retention of collection
services.

 

vi.            Claims   Except as disclosed in Exhibit 11 hereto, there are no
pending, outstanding, or threatened claims; legal, administrative, or other
proceedings, or suits, investigations, inquiries, complaints, notices of
violation, judgments, injunctions, orders, directives, or restrictions against
or involving the Company or any of the assets, properties, or business of the
Company or any of the Company’s managers, members, or employees that will
materially adversely affect the Company, its assets, properties, or business. 
To the best of Sellers’ and the Company’s knowledge and belief, after conducting
a due diligence investigation, there is no basis for any of these proceedings
against any of the Company’s assets, properties, persons, or entities.  Sellers
have furnished or made available to Purchaser copies of all relevant court
papers and other documents relating to the matters set forth in said Exhibit. 
Except as set forth in said Exhibit, neither Sellers nor the Company is
presently engaged in any legal action to recover monies due the Company or for
damages sustained by the Company.

 

vii.           Leases and Contracts   Exhibits 11 and 12 hereto contain true and
correct lists, with copies when available, of all material oral and written
leases, contracts or arrangements obligating the Company, including without
limitation tower leases, equipment leases, capital leases, union contracts,
guarantees, bids, commitments, joint venture or partnership

 

5

--------------------------------------------------------------------------------


 

agreements, contracts with municipalities, pledges and other security
agreements, and copies of standard form customer contracts.  For purposes of
this paragraph, the term “material contract” means: (i) one that, if in the
ordinary course of business, obligates the Company in an amount in excess of
$500.00, or if the aggregate total of all contracts from like transactions
exceeds such amount; and (ii) one that, if not in the ordinary course of
business, obligates the Company in an amount in excess of $300.00, or if the
aggregate total of all such contracts for like transactions exceeds such
amount.  Said Exhibit also includes the aggregate dollar value of all contracts
that do not exceed such limits.  Buyer shall have the right to review any
nonmaterial contract upon request.  Said Exhibit also sets forth a list of all
persons or entities whose consents are required to be obtained under any
contract with respect to the consummation of this transaction by Sellers and the
Company.  Except as set forth in said Exhibit, the Company is not a party to,
nor are Company’s assets and properties bound by, any distributor’s or
manufacturer’s representative, agency agreement, output or requirements
agreement, agreement not entered into in the ordinary course of business,
indenture, lease, or any agreement that is unusual in nature, duration, or
amount.  There is no default or event that with notice, lapse of time, or both
will constitute a default by any party to any of the material contracts listed
in said Exhibit.  The Company has not received any notice that any party to any
of the contracts listed in said Exhibit intends to cancel or terminate any of
the contracts or to exercise or not exercise any options under any of the
contracts, unless stated therein.  Neither Sellers nor the Company is a party
to, nor are Company’s assets or properties bound by, any contract that is
materially adverse to the business, property or financial condition of the
Company, unless stated therein.

 

viii.          Insurance Policies   Exhibit 14 hereto is a list and description
of all insurance policies concerning the assets and properties of the Company. 
All of these policies are in the respective principal amounts set forth
therein.  The Company has maintained and now maintains insurance on all of the
assets and properties of a type customarily insured, unless otherwise indicated
in said Exhibit. The insurance covers property damage by fire or other casualty,
as well as adequately protects against all normal liabilities, claims, and risks
against which it is customary to insure.

 

ix.            Taxes   Exhibit 15 hereto comprises a true and complete list of
all taxes owed by the Company.  All federal, state, local, and foreign income,
ad valorem, excise, sales, use, payroll, unemployment, and other taxes and
assessments (“Taxes”) that are due and payable by Company or by Sellers on
behalf of the Company have been properly computed, duly reported, fully paid,
and discharged.  Except as disclosed in the Exhibits hereto, and paid by Seller
at closing under the terms hereof, there are no unpaid Taxes that are or could
become a lien on the property or assets of the Company or require payment by the
Company, except for current Taxes not yet due and payable.  All current Taxes
not yet due and payable by the Company have been properly accrued on the balance
sheets of the Company.  The Company has not incurred any liability for
penalties, assessments, or interest under the Internal

 

6

--------------------------------------------------------------------------------


 

Revenue Code.  No unexpired waiver executed by or on behalf of Company with
respect to any Taxes is in effect.

 

7.             Representations, Warranties and Covenants of Buyer.  Buyer hereby
represents and warrants to Sellers that:

 


A.     BUYER IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND THE UNITED STATES, AND IT
HAS ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO, PERFORM AND CARRY OUT ALL
OF ITS DUTIES AND OBLIGATIONS IN THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.


 


B.     THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTION ON THE PART OF BUYER CONTEMPLATED HEREUNDER HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF BUYER. 
THIS AGREEMENT IS (OR WILL BE WHEN EXECUTED AND DELIVERED PURSUANT HERETO) THE
LEGAL, VALID AND BINDING OBLIGATION OF BUYER, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS.


 


C.     NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY BUYER, NOR
BUYER’S COMPLIANCE WITH ANY OF THE TERMS AND PROVISIONS OF THIS AGREEMENT, NOR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, WILL CONFLICT WITH OR
RESULT IN A VIOLATION OF, OR CONSTITUTE A MATERIAL DEFAULT UNDER ITS BYLAWS OR
ANY OTHER AGREEMENT, CONTRACT OR COMMITMENT TO WHICH IT IS A PARTY; NOR WILL THE
PERFORMANCE BY BUYER OF ITS OBLIGATIONS HEREUNDER VIOLATE ANY JUDGMENT, ORDER,
INJUNCTION, DECREE, REGULATION OR RULING OF ANY COURT OR GOVERNMENTAL AUTHORITY
TO WHICH BUYER IS SUBJECT.


 


D.     NOTWITHSTANDING ANY OTHER PROVISION HEREOF, BUYER WILL NOT PROCESS, SELL,
LEASE OR OTHERWISE DISPOSE OF ALL OR PART OF THE ASSETS OF THE COMPANY, EXCEPT
INVENTORY, IDENTIFIED AS SUCH HEREIN, IN THE ORDINARY COURSE OF BUSINESS,
WITHOUT THE PRIOR WRITTEN CONSENT OF SELLERS, WHICH SHALL NOT BE UNREASONABLY
WITHHELD.


 


E.     BUYER WILL PRESERVE THE ASSETS OF THE COMPANY, KEEP SAME IN GOOD ORDER
AND REPAIR (AT BUYER’S OWN RISK OF LOSS), AND WILL NOT WASTE, DESTROY,  LOSE,
ALLOW TO DETERIORATE (OTHER THAN ORDINARY WEAR AND TEAR), OR MATERIALLY MODIFY
THE COMPANY’S ASSETS.


 


F.      BUYER WILL NOT TRANSFER THE STOCK OF THE COMPANY TO ANY OTHER PERSON OR
ENTITY, OR ENCUMBER SAID STOCK IN ANY WAY, WITHOUT THE PRIOR WRITTEN CONSENT OF
SELLERS, WHICH SHALL NOT BE UNREASONABLY WITHHELD.

 

8.             Conditions Precedent to Buyer’s Obligations.  Buyer’s obligation
to purchase the Interests under this Agreement is subject to the satisfaction,
at or before the Closing, of all the following conditions:

 

a.     Seller shall execute and deliver to Buyer the form of the Bill of Sale
attached hereto as Exhibit 3;

 

b.     Seller and all key employees of the Company and Seller, as identified by
Buyer and Seller, shall execute and deliver to Buyer a confidentiality and
non-competition agreement in substantially the forms attached hereto as Exhibit
4;

 

c.     Seller shall deliver to Buyer all of the Company’s books of account and
business records; including all tangible and intangible assets listed in the
Exhibits to this Agreement, including but not limited to all passwords, access
codes and keys.

 

7

--------------------------------------------------------------------------------


 

d.     Seller shall deliver to Buyer the resignations of all officers, directors
and managers of the Company.

 

e.     Seller shall deliver to Buyer all of Seller’s stock or membership
certificates (if any exist) in the Company, as may be referenced in Exhibit 16
hereto.

 

9.             Waiver.  Buyer may waive any or all of these conditions, in whole
or in part, without prior notice; provided, however, that no such waiver of a
condition shall constitute a waiver by Buyer of any of its other rights or
remedies, at law or in equity, for the Seller’s breach of any of its
representations, warranties, or covenants under this Agreement.

 

10.           Company’s and Sellers’ Indemnity.  For a period of one (1) year
after the Closing, the Company and the Sellers shall indemnify and hold Buyer
harmless from and against any and all claims, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies (including
interest, penalties, and reasonable attorney, expert witness and consultant
fees), incurred by Buyer in connection with the Company’s or the Sellers’ breach
of or failure to perform, any of their representations, warranties, or covenants
in this Agreement.

 

11.           Buyer’s Indemnity.  Buyer shall indemnify and hold Seller, their
successors and assigns, harmless from and against any and all claims, losses,
demands, suits, judgments, costs, expenses, obligations, liabilities, damages,
payments, recoveries and/or deficiencies of any kind and character whatsoever
(including interest, penalties, reasonable attorney, expert witness and
consultant fees) incurred by Seller in connection with the tower equipment and
customer premise equipment more specifically set forth in Exhibit 12, hereto.

 

12.           Attorney Fees.  If any legal action or other proceeding is brought
for the enforcement of this Agreement or any other agreement, document,
contract, instrument or other writing entered into in connection herewith,
because of an alleged dispute, breach, default, or misrepresentation, in
connection with any of the provisions of this Agreement or such other writing,
the successful or prevailing party shall be entitled to recover its reasonable
attorney fees, and other costs and expenses, incurred in such action or
proceeding, in addition to any other relief to which it or they may be entitled.

 

13.           Loss and Liens. The risk of any loss, condemnation, or destruction
of all or any part of the Company’s property prior to closing is upon the
Sellers and/or the Company.  Sellers and/or the Company shall not place, permit,
or cause to be placed any liens or encumbrances on the title to the Company’s
property or the Interest from the date hereof through closing.

 

14.           No Marketing.   No employee, agent or representative of the
Company or the Sellers may engage in marketing, nor consider offers for selling,
transferring, pledging or otherwise encumbering or alienating the Interest prior
to Closing.

 

15.           Notices.  In order to be effective all notices, consents,
approvals and disapprovals (“Notice”) required by this Agreement must be in
writing, signed by an officer or lawful agent of the party giving such Notice,
and either (i) personally delivered; (ii) placed in the mail, properly
addressed, with postage prepaid thereon; or (iii) deposited for delivery by a
recognized, private overnight courier for next business morning delivery,
properly addressed, and with the full waybill prepaid.  Notice shall be deemed
received and effective on the earlier of the date actually received, or, if
applicable, three (3) business days after being sent as specified in clause (ii)
of this paragraph.  Notices must be addressed to the parties hereto at the
addresses first stated above.

 

16.           Entire Agreement; Amendments.  Each of the parties represents that
no promise or agreement which is not expressed in this Agreement, has been made
to such party in executing this

 

8

--------------------------------------------------------------------------------


 

Agreement, and neither of the parties is relying upon any statement or
representation not contained in this Agreement.  This Agreement, including the
Exhibit hereto, constitutes the entire understanding between the parties hereto
relative to the subject matter hereof, superseding any and all prior agreements,
arrangements, and understandings, written or oral, between the parties.  This
Agreement may be amended only by a written instrument signed by the parties.

 

17.           Binding Effect; Permissibility of Assignment.  This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns, and
all future shareholders of the Company.

 

18.           Governing Law and Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the laws of the state of Texas, without
reference to its conflict of laws rules.  Jurisdiction and venue shall reside
exclusively in the courts of Dallas County, Texas.

 

19.           No Brokers.  Each party represents and warrants that it has dealt
with no broker or finder in connection with the transaction contemplated by this
Agreement, and that no broker or other person is entitled to any commission or
finder’s fee in connection with this transaction.  Each party agrees to
indemnify, defend and hold harmless the other party against any commission or
finder’s fee alleged to be payable because of any act, omission or statement of
the indemnifying party.

 

20.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by any court of competent jurisdiction, it is the
intent of all of the parties that all other provisions of this Agreement be
construed to remain fully valid, enforceable and binding on the parties.

 

21.           Covenant of Good Faith and Fair Dealing.  With regard to their
respective obligations and commitments under this Agreement, each of Buyer,
Sellers and the Company covenants that it shall act in good faith and deal
fairly with the other party.

 

22.           Reasonable Cooperation.  Each party hereto agrees to execute and
deliver such instruments and take such other action as the other party may
reasonably request in order to carry out the intent of this Agreement.

 

23.           Equitable Remedies.  In the event of any breach of this Agreement,
the provisions of this Agreement may be enforceable in a court of equity by a
decree of specific performance.  Any equitable remedy shall not be exclusive and
shall be in addition to any other remedy available.

 

24.           Power to Bind.  A responsible officer of the Company and the Buyer
has read and understands the contents of this Agreement and is empowered and
duly authorized on behalf of the Company and the Buyer to execute it.

 

25.           Plurality   When the context requires, singular nouns and pronouns
include the plural.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement on and effective as of the Date first
set forth herein.

 

SELLERS:

 

 

/s/ Greg Martin

 

/s/ Steven Benavides

 

GREG MARTIN

STEVEN BENAVIDES

 

9

--------------------------------------------------------------------------------


 

BUYER:

 

 

/s/ John W. Mills, III

 

BLUE WIRELESS & DATA, INC.

John W. Mills, III, COO

 

AGREED AND ACCEPTED:

 

COMPANY:

 

 

/s/ Greg Martin

 

DSG TECHNOLOGY, INC. d/b/a PANABAND

Greg Martin, CEO

 

10

--------------------------------------------------------------------------------